Citation Nr: 1433178	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  06-25 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral knee disability.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fields, Counsel




INTRODUCTION

The Veteran served on active duty from May 1978 to July 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied a request to reopen a previously denied claim of service connection for a bilateral knee disability.  

In July 2010, the Board reopened the prior claim, and remanded the merits of the claim to the agency of original jurisdiction (AOJ) for additional development.  In June 2011, September 2012, and April 2013, the Board again remanded the claim for additional development.  The Board subsequently requested an additional medical opinion and clarification from a specialist with the Veterans' Health Administration (VHA), pursuant to 38 C.F.R. § 20.901 (2013).  The Veteran and her representative were offered an opportunity to respond to such opinions and provide further evidence.  Although mail sent to the Veteran was returned, she has not provided a new address, and her representative provided arguments in response to the VHA opinions.  The case is now ready for adjudication on the merits.

The Veteran's file is now entirely contained in VA's electronic processing systems, Virtual VA and the Veterans' Benefit Management System (VBMS).  


FINDINGS OF FACT

The Veteran did not have persistent and recurrent symptoms or a diagnosed chronic disability after bilateral knee injury during service, and the currently diagnosed bilateral patellofemoral syndrome was not incurred or aggravated by service. 



CONCLUSION OF LAW

The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veteran was provided full notice of how to substantiate her service connection claim in August 2005 and June 2006.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The timing defect for the second letter, post initial adjudication, was cured by subsequent readjudication, most recently in a September 2013 supplemental statement of the case.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

With regard to the duty to assist, this case was remanded several times to obtain outstanding, pertinent VA treatment records and records from the Social Security Administration (SSA), and to afford the Veteran the opportunity to identify any other pertinent outstanding treatment records.  The AOJ was also directed to provide VA examinations and addendum opinions to clarify whether the Veteran current has degenerative joint disease, and provide etiology opinions with consideration of a documented in-service knee injury in January 1980 and lay evidence.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326.  

The Veteran asserts that her complete service treatment records were not obtained, in that there is no documentation of her seeking treatment for injury to both knees during basic training in 1978.  The available service treatment records do include treatment for a January 1980 right knee injury, and the July 1980 separation examination with clinical evaluation and Report of Medical History.  The Veteran is competent to report injuring both knees in 1978, and the Board will assume that she had such injury for the purposes of this decision.  As such, she is not prejudiced by the absence of any service treatment records concerning a 1978 injury.

The Veteran has indicated that all post-service treatment was at VA facilities.  The AOJ obtained copies of VA treatment records, including December 2005 X-rays concerning the knees, and records from the SSA, which also include VA records.  

The Veteran was afforded VA examinations in September 2011 and January 2013, with subsequent addendum reports, that addressed the January 1980 right knee injury.  The Board notes that these reports did not reference the Veteran's assertions of continuing pain since in-service injury, or the lay statements by her siblings in this regard, in providing a rationale for the etiology opinions.  The Board also obtained a VA opinion and addendum report from a VHA specialist in 2014; this specialist referenced the Veteran's report of continuing symptoms, but not specifically in the etiology section.  Nevertheless, as the Board finds herein that these statements by the Veteran and her siblings are not credible, any opinion based on these statements would have no probative value.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (noting that reliance on a veteran's statement renders a medical report not credible if the Board rejects such statements); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (noting that a medical opinion premised upon an unsubstantiated account is of no probative value and does not serve to verify the occurrences described).  Therefore, there is no prejudice from the VA and VHA examiners' failure to explicitly reference such statements in the rationale section.  

The prior remand directives were substantially completed, and there is no additional notice or assistance that would be reasonably likely to aid in substantiating the claim on appeal.  VA satisfied its duties to inform and assist, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  No further development is needed, and the Veteran will not be prejudiced by a decision.

II.  Analysis

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

For certain chronic diseases, including arthritis, service incurrence will be presumed if the condition manifested to a level of 10 percent disabling or more within one year after separation from service, even if there is no evidence of the disease during service.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Under C.F.R. § 3.303(b), the nexus element may be shown by medical or lay evidence where there is competent evidence of continuity of symptomatology for a chronic disease listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection generally requires evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury during service.  38 C.F.R. § 3.304; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Under certain circumstances, lay statements may be sufficient for service connection by establishing the occurrence of lay-observable events, the presence of disability, or symptoms of disability that are susceptible to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran contends that her current bilateral knee disability is due to an injury during basic training in 1978, when she tripped and fell on rocks.  She reports that she sought treatment in service and has had continuing symptoms of knee pain since then.  

The Veteran is competent to report events that are factual in nature such as injuring her knees and seeking treatment in 1978, as well as observable symptoms such as continuing knee pain after the in-service injury.  Jandreau, 492 F.3d at 1377.  

Resolving doubt in the Veteran's favor, the evidence demonstrates an in-service injury and treatment for both knees.  Service treatment records show complaints of injuring the right knee and ankle while skating in January 1980, but there were no objective findings or diagnosis for the knee at that time.  Although the reported injury and treatment to both knees in 1978 is not documented, there is no reason to believe it did not occur.  The Veteran does not report any further treatment for either knee in service, and there is no evidence of any subsequent complaints of treatment.  

Nevertheless, the more probative evidence does not demonstrate continuing symptoms of knee pain after 1978 or 1980, or a diagnosed disability during service or for many years thereafter.  In other words, the Veteran is not credible in this regard.

Specifically, during her July 1980 examination for separation from service, the Veteran indicated in a Report of Medical History that she was "in good health."  She denied any swollen or painful joints, arthritis, bone or joint deformity, or "trick" or locked knee.  No clinical abnormalities in the lower extremities were found.  

Additionally, although the Veteran reported injury and treatment of the knees in 1978 in her initial claim for service connection in July 1998, she did not report continuing symptoms since service at that time.  Rather, the Veteran first asserted that she had continuing symptoms of pain after in-service injury with her June 2005 claim to reopen, after the claim was initially denied.  At that time, she submitted lay statements from several siblings, dated in May and June 2005, indicating that the Veteran told each of them shortly after service that she injured her knees during basic training.  Two of the siblings also stated that they had noticed the Veteran complaining of knee pain over the years since that time.  In support of her current claim, the Veteran has consistently reported having knee pain since injury in 1978.

The Board finds the service records to be more probative as to the nature and timing of the Veteran's knee symptoms than her statements, and those of her siblings, since 2005.  The service records are more probative because they were contemporaneous to the knee injuries and purported symptoms, including shortly after the time of injury.  In contrast, the statements from the Veteran and her siblings concerning continuous knee symptoms are less probative because they were made more than 25 years after the purported injury and symptoms, and after her claim was initially denied in 1999, or under circumstances indicating interest or bias.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that a witness's credibility may be impeached by a showing of interest, bias, or inconsistent statements); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that a witness's interest in the outcome may affect the credibility of testimony and may be considered together with other evidence).  

Additionally, the Veteran denied seeking treatment for her knee pain since service during the January 2013 VA examination.  The medical evidence shows that she did, in fact, complain of knee pain for treatment purposes, as documented in VA treatment records from November 2001 forward.  Nevertheless, this was more than 20 years after the Veteran's discharge from service.  Lay evidence may not be rejected due solely to a lack of contemporaneous medical records; however, this circumstance may be considered and weighed with the other evidence of record.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  A prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred during military service, which resulted in a chronic or persistent disorder.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Further, there is no diagnosed knee disorder in the VA treatment records, or any indication that the Veteran has had knee pain since service.  Rather, references to the knees were generally noted in connection with radiating pain from the low back or symptoms of multiple sclerosis.  See, e.g., November and December 2001 records (flare-up of low back pain radiating down the right leg and maybe the left leg to the popliteal space); January 2002 record (continued pain in the low back and both knees); January 2004 record (chronic diffuse aches and pains in the muscles and joints, such as the left hip and knees); September 2005 record (knees were "shaking and knocking" when she tried to walk without a walker, noted complaints of leg weakness, and the Veteran believed this was related to her multiple sclerosis).  

In a November 2005 VA treatment record, the Veteran reported that her knee pain was getting worse.  X-rays were conducted in December 2005 for pain in both knees.  The left knee was interpreted to show minimal degenerative changes; and the right knee was interpreted to show mild degenerative changes, small calcification or phelobolith in the popliteal space (soft tissue).  Both knees were otherwise unremarkable.  Nevertheless, even after these X-rays were conducted, VA providers did not diagnose a left or right knee disorder.  Similarly, as discussed below, the VHA specialist clarified in April 2014 that the Veteran did not appear to have arthritis or degenerative joint disease in either knee in December 2005 or afterwards.  

The Veteran was awarded SSA disability benefits effective in 2004 based on a back disorder and multiple sclerosis.  Records from the SSA generally indicate complaints of generalized or diffuse aches and pains in the muscles and joints.  The Veteran did not specifically reference the knees at any time.  Instead, she complained of multiple sclerosis and pain in the low back and hips.  She used a cane to walk.  Although she referred to "pain in the leg joints" after standing too long in October 2003, she did not reference the knees at that time but complained of low back pain.  Similarly, an October 2005 letter from a VA provider and an August 2006 SSA physical evaluation noted multiple conditions including a back disorder and multiple sclerosis, with no mention of the knees.  The August 2006 evaluation notes that the Veteran worked as a Fed Ex handler until 2002, and she was diagnosed with multiple sclerosis in 2002.  

The Veteran's statements concerning her knee symptoms for treatment purposes are more probative as to the timing and nature of her symptoms than her statements in support of her claim for VA benefits, as she had a motive to tell the truth to her medical providers in order to receive proper care.  See Fed.R.Evid. 803(4) (generally finding statements for the purposes of medical diagnosis or treatment to be reliable); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (stating that the Board may cite to the Federal Rules of Evidence where they will assist in the articulation of the Board's reasons); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (lay testimony may not be ignored simply because the witness is an interested party, but such interest in the outcome may affect the credibility of testimony).

For all of the above reasons, the Board finds that the Veteran and her siblings are not credible with regard to her having continuous symptoms of right or left knee pain since in-service injury.  Rather, the more probative evidence establishes that she did not have persistent or chronic symptoms in service, or recurring symptoms or a diagnosis of left or right knee disorder for many years after service.

With regard to the nature and etiology of any current disorder, the Veteran is not competent, as a lay witness, to offer an opinion in this regard.  Rather, these questions require medical expertise, training, or experience due to the complex nature of the orthopedic system involved with her knees, especially combined with the Veteran's complex medical history and the Board's finding herein that her reports of continuing pain since injury during service are not credible.  Jandreau, 492 F.3d at 1377.  There are several VA opinions addressing these questions. 

The Veteran was afforded VA examinations in June 2011 and January 2013, and addendum opinions were obtained in July 2013 and September 2013.  Those examiners diagnosed bilateral patellofemoral syndrome based, in part, on X-rays conducted in September 2011.  They generally opined that the Veteran's current knee disability was not related to service based, in part, on a finding that there was no radiographic evidence of degenerative changes.  Those examiners did not, however, appear to have considered all pertinent evidence.  For example, the September 2013 report stated that the examiner could not find the December 2005 X-rays that showed degenerative changes, which is included in the claims file.  As such, those opinions were inadequate for adjudication.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008) (probative value of a medical opinion is determined based whether the expert was fully informed of the pertinent facts or medical history, whether there is a fully articulated opinion, and whether the opinion is supported by a reasoned analysis, not just data and conclusions).  

A July 2013 VA addendum report included a positive nexus opinion, stating that the Veteran's left knee condition was at least as likely as not related to service based on a January 1980 documented injury.  Nevertheless, as the January 1980 injury was actually to the right knee, that opinion was based on inaccurate factual history.  The examiner also did not provide a complete rationale.  As such, this opinion has very low probative and is insufficient to establish service connection.  Id.

The Board requested a medical opinion from a VHA specialist, and subsequently requested clarification, based on all pertinent evidence including the 2005 and 2011 X-rays reports.  In an April 2014 initial report, the specialist summarized the pertinent evidence, including the Veteran's reports of continuing knee pain since injury during basic training in 1978, as well as other subsequent reports for treatment and SSA purposes as summarized herein.  The VHA specialist opined that the Veteran does not have arthritis or degenerative joint disease in either knee.  The specialist explained that, despite the notation of "degenerative changes" in the 2005 X-ray reports for the bilateral knees, the Veteran did not appear to have arthritis or degenerative joint disease in either knee at that time.  This opinion was based on comparison of the 2005 X-ray reports with subsequent imaging studies conducted in September 2011, which did not show evidence of arthritis or degenerative joint disease in either knee.  The specialist explained that the term "degenerative changes" as used in the 2005 radiologist's report was a vague and nonspecific term.  The VHA specialist stated also explained that arthritis does not regress radiographically over time.  Therefore, the specialist opined that, because there was no arthritis in 2011, there would not have been arthritis in 2005, and he could rule out arthritis as being what the 2005 provider meant by "degenerative changes."

With regard to etiology, the VHA specialist opined that it was less likely than not that the Veteran's currently diagnosed disability in either knee was incurred or aggravated by service.  The specialist explained that there was no evidence of a clinically meaningful structural abnormality (such as arthritis) in either knee that could be attributed to her initial injury during service.  The specialist further stated that, given the absence of a structural abnormality, as well as the lack of symptoms at the time of the Veteran's separation from service, it was not likely that her reported service injuries were the cause of her current symptoms.  The specialist further noted that anterior knee pain is very common in the general population.

The VHA specialist's opinion is highly probative, as it is based on review of all pertinent evidence and an accurate factual and medical history, and is supported by a well-reasoned rationale.  See Nieves-Rodriguez, 22 Vet. App. at 303-04.  In particular, the specialist's notations regarding the timing of the Veteran's symptoms, i.e., lack of symptoms upon separation from service after in-service injuries, are consistent with the Board's credibility findings herein as to a lack of persistent or recurrent symptoms in either knee until many years after service.  

In sum, the more probative evidence does not establish persistent or recurring symptoms after the Veteran's in-service injuries to the knees in 1978 or 1980.  Similarly, the evidence does not establish a diagnosis of arthritis, or manifestations to a compensable degree within one year after her discharge from service.  Rather, the more probative evidence indicates that the Veteran began to have recurring symptoms of knee pain many years after service.  There is also no competent evidence linking a current disability in either knee to service.  The preponderance of the evidence is against service connection.  As such, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 C.F.R. §§ 3.102, 3.303.






	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a bilateral knee disability is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


